Citation Nr: 1516198	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  08-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating for hepatitis C, evaluated as 10 percent disabling from June 30, 2006 to February 21, 2010 and as 20 percent disabling from February 22, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service with the U.S. Army from December 1971 to January 1974. 

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected connected hepatitis C is more disabling than the current evaluations reflect.  It appears that he has not been afforded pertinent a VA examination since 2010 and unfortunately there is very little in the record which adequately describes his current condition.  See Appellant's Brief, dated March 31, 2015. 

As there may have been significant changes in the service-connected hepatitis C since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

In addition, any ongoing VA and/or private clinical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

2.  Then, schedule the Veteran for an appropriate VA examination of his service-connected hepatitis C.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies should be performed, and the examiner should review such results prior to completing the report. 

Findings which correlate to the rating criteria in Diagnostic Code 7354 should be reported.  In particular, the examiner is asked to discuss:

(a) whether the Veteran experiences symptoms such as fatigue, malaise, and anorexia and, if so, whether those symptoms are daily or intermittent and require dietary restriction or continuous medication; 

(b) whether the Veteran experiences incapacitating episodes of hepatitis C (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain severe enough to require bed rest and treatment by a physician) - if so, the examiner must comment on the frequency and duration of such symptomatology in terms of weeks during a 12-month period; and 

(c) whether the Veteran suffers from weight loss (and if so, whether it is minor or substantial) or other indications of malnutrition, and/or hepatomegaly; or whether he has near-constant debilitating symptoms related to hepatitis C.

The examiner should the provide opinions as to the effect the service-connected hepatitis C has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether this disability causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment.

3.  After the above actions are completed in compliance with the terms of this remand, if the claim is not fully granted, a supplemental statement of the case should be issued and the claim should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


